DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-29, 32, 40-46, 67, 72-74 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM et al PG PUB 2020/0313832.
Re Claims 24, 40, 67, KIM et al teaches in figure 1C, UE (a processor and transceiver and CRM) applies the first BWP to perform a random access procedure wherein the first BWP is active [0048] wherein based on the capability information regarding the maximum frequency bandwidth (a first condition), the UE receives a RRC control message from gNB 1 (a network node) indicating BWP switching from the first BWP to a second BWP (an initial BWP) when the frequency bandwidth does not exceed the maximum frequency bandwidth included in the UE’s capability information [0049], after switching to the second BWP, UE can initiate a random access procedure in the second BWP for the purpose of uplink synchronization instructed by the gNB 1 as exemplified in step 1C-75 [0050].

Re Claims 27, 43, 74, the RRC Connection configuration includes bandwidth information indicating available resources for random access in the first BWP.
Re Claims 28, 44, the first condition is based on maximum frequency bandwidth (identifying that a resource) capability at the UE, the gNB 1 compares this information with the first BWP to determine/identify whether the condition can be met or not. 
Re Claims 29, 45, during the random access procedure performed during the first BWP, the first BWP is kept activated.
Re Claims 32, 46, the BWP configuration (the BWP switching indication information) for switching to the second BWP includes bandwidth information regarding the uplink (second UL BWP) and downlink (second DL BWP) [0049] wherein the first BWP comprises first uplink BWP and/or first downlink BWP.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al PG PUB 2020/0313832 in view of LEE et al PG PUB 2018/0049243.

Re Claim 31, after the BWP switch to the second BWP, the UE would have continue using a backoff parameter to identify the delay for subsequent random access transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHI HO A LEE/           Primary Examiner, Art Unit 2472